Citation Nr: 1420259	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-31 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a  May 2011 rating decisions in which the RO  granted service connection and assigned an initial 10 percent rating for CAD , effective April 9, 2010.  In July 2011, the Veteran filed a notice of disagreement (NOD) with the  initial rating assigned.  A statement of the case (SOC) was issued in October 2011 and was mailed to the Veteran in November 2011; the Veteran filed a substantive appeal (via a VA Form 9) later that month.

Because the Veteran disagreed with the initial rating assigned following the award of service connection for CAD, the Board has characterized this claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In February 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA)  file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For the reasons expressed below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).    VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the appeal is warranted.

The Veteran's service-connected CAD is currently rated under Diagnostic Code (DC) 7005; That diagnostic code provides that a  workload of 10 METs warrants a 10 percent rating.  A 30 percent rating  is assignable when the condition causes a workload of greater than 5 METs but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assignable when the condition causes more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assignable when the condition causes chronic congestive heart failure, or; a workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2013).

The Veteran had a  cardiology consult in April 2011.  The report of that consult indicates findings of a  workload of 10.1 METs, a left ventricle that displayed akinesis of the distal posterolateral wall, normal left ventricular chamber dimensions, and an ejection rate that was estimated to be 42 percent.  

In connection with the claim for service connection, the Veteran underwent VA cardiology examination in April 2011.  The examiner diagnosed the Veteran with ischemic heart disease and CAD, but did not perform a cardiac functional assessment to determine the extent and severity of the Veteran's heart condition.  The Veteran was afforded another VA examination in May 2011, but the examiner stated that he did not schedule an exercise tolerance test (ETT) to determine the Veteran's METs, because the Veteran elected not to have an EKG  Thereafter, the RO obtained an addendum opinion from the April 2011 VA examiner.  The  examiner opined that the Veteran's disability was best represented by the 10 METs, but did not fully explain the basis/es for that conclusion.  

In awarding service connection, the RO assigned the initial 10 percent rating on the basis of a workload of 10 METs.  However, the Veteran and his representative have asserted that, because the Veteran has a left ventricle that displays akinesis of the distal posterolateral wall (which the representative argues is a left ventricular dysfunction), with an ejection fraction of 42 percent, the Veteran's service-connected CAD warrants an initial 60 percent rating.

Despite the lay assertions of record, considering all of the above, the Board finds that the evidence of record does not currently include sufficient medical evidence to resolve the claim for a higher initial rating, given the absence of complete examination and testing results, the seemingly wide variance in the results reported on April 2011 cardiac consult, and the lack of stated rationale for the conclusion reached by the April 2011 examiner in the October 2011 addendum opinion.  

Accordingly, further medical examination by an appropriate physician-to ,  appropriate testing and clinical findings responsive to the applicable rating criteria-is  needed to properly evaluate the Veteran's CAD.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). a thorough and contemporaneous medical examination); 

The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause, or failure to fully cooperate with the examiner,  may well result in denial of the claim (See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes records from VA Medical Centers (VAMCs) Muskogee and Tulsa, Oklahoma, dated up to December 2004.  Records since that date must be associated with the claims file.  

The AOJ should also give the  Veteran  another opportunity to provide additional information and/or evidence pertinent to his claim,  explaining that that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, to include from Dr. Richard Slage at COP Warren Clinic in Tulsa (the treating physician identified by the Veteran during the 2012 Board hearing).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  In adjudicating the claim for higher rating, the RO should consider whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found ), pursuant to Fenderson (cited above), is appropriate.  

Accordingly, this matter is hereby  REMANDED for the following action:

1.   Obtain from the Muskogee and Tulsa VAMCs all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2004.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or provide appropriate authorization to obtain, any outstanding, pertinent private medical record, to include from Dr.. Richard Slage at COP Warren Clinic in Tulsa.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiology examination, by an appropriate physician-preferably one who has not previously examined him.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should render all appropriate findings responsive to the applicable criteria for evaluating CAD.

Also, based on a comprehensive review of the record, the examiner should indicate whether,  at any point since the April 9, 2010 effective date of the award of service connection the Veteran's disability changed in severity; and, if so, the approximate date(s)of the change(s), and the level of severity of the disability at each stage.

In rendering opinion responsive to the above, the examiner should consider his/her own findings, the report of the April 2011 cardiac consult, and all testing results of record in determining whether the Veteran's current or former METs, ejection fraction rate with left ventricle dysfunction, or any other testing result or finding best indicates the severity of the Veteran's heart disease.  Also, as the Veteran has a left ventricle that displays akinesis but has a normal left ventricle chamber dimensions, the examiner should opine as to whether the Veteran has left ventricle dysfunction within the meaning of Diagnostic Code 7005; and if so, whether the 42 percent ejection fracture approximated in April 2011 constituted a valid, accurate measure of impairment (versus the approximately 10 METs then recorded).  

All examination findings/testing results, along with complete rationale for all conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND,   If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication), and legal authority (to include consideration of whether staged rating, pursuant to Fenderson, is appropriate). 

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


